             IN THE UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                     JONESBORO DIVISION

KIMBERLEY D. BRANTLEY, Administratrix
of the Estate of Benjamin Brantley, Deceased                   PLAINTIFF

v.                        No. 3:16-cv-352-DPM

UPS GROUND FREIGHT, INC.;
OPTIMUM STAFFING, INC., dfb/a
Optimum Logistic Solutions; and
ROBERT L. WOODALL                                         DEFENDANTS

                                 ORDER
     1. The Court much appreciates Brantley's clarification of Barry
Grant's treatment of income taxes in his calculations, and Optimum's
response. NQ 361 & 362. It's best to ventilate this issue now. Grant did
not use after-tax dollars in his calculations of Benjamin Brantley's lost
wages, lost rental income, or the sale of the family business.           He
accounted for income taxes in the discount rate he used to determine
the present value of future damages, but not in figuring the underlying
amount of those damages. As the Court stated at the 28 June 2019
hearing, and explained in its Order on similar issues in the Herron case,
NQ 358 (attachment), Arkansas law requires a calculation of lost income

based on after-tax dollars. And the Court is not inclined to allow Grant
to do a third set of calculations this close to our first-out trial setting.
That step would prejudice UPS, Optimum, and Woodall.                Grant's
testimony on the loss of financial contributions is therefore excluded.
Grant may testify on other topics not dependent on numbers affected
by income taxes.
     2.   The Court has viewed the animation videos produced by
Jackson Reconstruction. They're well done. But, after reconsideration,
the Court confirms its bench ruling excluding them. The conditions
shown in the animations aren't substantially similar to the conditions
at the time of the accident; there's no cloud of dust; and Brantley's case
is all about that extraordinary condition.         These animations risk
misleading the jury into deciding the case partly based on what a
reasonable driver could and would have done with unobstructed
vision. McKnight v. Johnson Controls, Inc., 36 F.3d 1396, 1401-02 (8th Cir.
1994); see also Swift Transportation Co. of Arizona, LLC v. Angulo, 716 F.3d
1127, 1138 (8th Cir. 2013) (applying Arkansas law).
     So Ordered.



                                                        f'
                                   D.P. Marshall Jr.
                                   United States District Judge

                                       lo ~       ;;l..()/9




                                    -2-
